Citation Nr: 0001460	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1982, and from May 1982 to November 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.

The veteran also appealed the RO's August 1997 decision 
denying service connection for numbness of both hands, 
headaches, fatigue, short term memory loss, a chronic 
condition manifested by chest pains, gastroesophageal reflux 
disorder, a skin disorder, a chronic condition manifested by 
joint pain, and numbness of the legs.  These issues were 
addressed in the Statement of the Case issued in June 1998.  
However, the veteran's Substantive Appeal was not received 
until October 1998, which perfected his appeal of the PTSD 
issue in a timely manner but was not timely as to the 
remaining nine issues.  38 C.F.R. §§ 20.200, 20.202 (1999).  
The veteran was so informed in a Supplemental Statement of 
the Case issued in January 1999, and he has not appealed the 
RO's decision that he did not file a timely Substantive 
Appeal to perfect the appeal of service connection for the 
multiple physical disabilities in question.  Accordingly, the 
only issue in appellate status is service connection for 
PTSD.


FINDING OF FACT

The veteran did not engage in combat with the enemy but there 
is medical evidence of record that contains a diagnosis of 
PTSD, which has been medically related to the veteran's 
report of in-service, unverified stressors.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  See Epps v. 
Gober, 126 F. 3d 1464, 1468 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in a light 
most favorable to that claim.  In this regard, the Board 
notes that a claim for PTSD is well grounded when there is 
"[1] medical evidence of a current [PTSD] disability; [2] 
lay evidence (presumed to be credible for these purposes) of 
an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and [3] 
medical evidence of a nexus between service and the current 
PTSD disability."  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997) (citations omitted). 

In the present case, the veteran contends that he currently 
has PTSD due to stressful experiences during his military 
service in the Persian Gulf, including a chemical threat, 
mortar attack, and a fall from a vehicle.  The service 
personnel records show that he served in Southwest Asia 
during the Persian Gulf War.  There is no indication that he 
received any medals or citations evincing combat. 

Medical evidence of record reflects that a January 1997 VA 
outpatient treatment record reflects a tentative diagnosis of 
PTSD.  A March 1997 VA outpatient treatment record reflects a 
diagnosis of PTSD/anxiety or depressed mood.  In a September 
1997 VA outpatient treatment record, the veteran reported 
having nightmares and flashbacks of his service in Desert 
Storm.  The diagnosis was PTSD and depression.  In a January 
1998 outpatient treatment record, the veteran was assessed 
with PTSD and depression.  The veteran reported experiencing 
flashbacks of war.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (revised June 18, 1999, effective March 7, 1997, 64 
Fed. Reg. 32807 (1999)).

The Board notes that as the veteran did not engage in combat, 
his statements are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

The veteran claims that he has PTSD as the result of 
stressful incidents during his service in the Persian Gulf 
War.  While the medical evidence is conflicting as the nature 
of the veteran's psychiatric disorder or disorders, there is 
medical evidence of PTSD.  As such, the Board finds that the 
claim for service connection for PTSD is well grounded, 
within the meaning of 38 U.S.C.A. § 5107 and Cohen v. Brown, 
supra, and to that extent, the appeal is allowed.


ORDER

The claim for entitlement to service connection for PTSD is 
well grounded, and to that extent only the appeal is allowed.


REMAND

As the veteran's claim for service connection for PTSD is 
well grounded, the Board must ensure that the duty to assist 
is satisfied.  In that regard, the Board notes that 
notwithstanding the PTSD diagnoses of record, those diagnoses 
were made in the absence of verified stressors of record.  
Consequently, none of the diagnoses of PTSD are based on 
verified stressors. 

The Board notes that in October 1997, the veteran submitted 
to the RO his responses to a PTSD questionnaire, regarding 
his claimed stressors.  Additionally, the veteran attached a 
statement in which he describes stressful incidents during 
his service in the Persian Gulf.  Despite the veteran's 
contentions and the PTSD diagnoses of record, it does not 
appear that the RO made any attempts to verify the veteran's 
claimed stressors.  The Board finds that the RO should 
contact the United States Armed Services Center for Research 
of Unit Records (USASCRUR), to ascertain from that entity 
whether any corroborating information can be obtained 
regarding the stressors described by the veteran.  In this 
regard, to the extent that is possible, the USASCRUR should 
be asked to comment on the veteran's duties in the Persian 
Gulf, given the information that is provided.  All pertinent 
service personnel records and a summary of the veteran's 
description of his claimed stressors and duties during the 
periods of time in question must be forwarded to USASCRUR.

The Board further notes that as there is no PTSD diagnosis of 
record that is based on corroborated stressors, once the RO 
completes all attempts to verify the veteran's claimed 
stressors, the veteran should be scheduled for another VA 
examination, to determine whether he currently has PTSD, due 
to a verified stressor(s).  See Cohen, 10 Vet. App. at 140; 
West v. Brown, 7 Vet. App. 70, 77 (1994); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Any current PTSD diagnosis must 
comply with the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders, 1994 (DSM-IV), see 
38 C.F.R. § 4.130 (1999), which reflects a subjective 
stressor standard.  See Cohen, 10 Vet. App. at 139-144.

In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should review the veteran's 
claims file, including his service 
medical records and service personnel 
records, medical records, and any other 
statements from the veteran of record, 
and prepare a summary of all of the 
veteran's claimed stressors.  This 
summary, a copy of the veteran's DD Form 
214, and all associated service documents 
should be sent to the to the USASCRUR, 
with a request to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit the 
veteran was assigned to while in the 
Persian Gulf.  The USASCRUR's review is 
requested to include a search for any 
incident reports pertaining to the events 
detailed by the veteran in his 
statements.  Any information obtained 
should be associated with the claims 
folder.

2.  Following the receipt of the 
USASCRUR's report, and the completion of 
any additional development warranted or 
suggested by that office, including 
notifying the veteran of the USASCRUR's 
response, the RO should prepare a report 
detailing the nature of any combat 
action, or in-service stressful event, 
verified by USASCRUR.  This report is 
then to be added to the claims folder.

3.  If the RO obtains verification of any 
of the veteran's claimed stressors, the 
RO should schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature and extent of any 
current psychiatric disorders, including 
PTSD.  The veteran is advised that 
failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner must consider the Fourth Edition 
of the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), which 
recommends the use of a multi-axial 
diagnosis and sets forth the criteria for 
diagnosing psychiatric disorders.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, and 
these should include psychological 
testing, including PTSD sub scales.  The 
RO must provide to the examiner the 
summary of verified stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should explain how the diagnostic 
criteria of the DSM-IV are met, to 
include identification of the specific 
verified stressor(s) underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of the examination should include 
complete rationales for all opinions 
expressed.  The claims file must be made 
available to the examiner. 

4.  Following the completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  In particular, the RO should 
review the VA psychiatric examination 
report to verify that any diagnosis of 
PTSD was based on the verified history 
provided by the USASCRUR and/or the RO.  
If the examiner relied upon a history 
which is not verified, that examination 
report must be returned as inadequate for 
rating purposes.  The Board emphasizes 
that the Court has held that a diagnosis 
of PTSD, related to service, based on an 
examination which relied upon an 
unverified history is inadequate.  Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997); 
West v. Brown, 7. Vet. App. 70, 77 
(1994).

5.  After completion of all actions 
outlined in this REMAND, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD, in light of 
all pertinent evidence and all applicable 
laws, regulations, and case law 
(including Cohen v. Brown, supra).  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be given the 
appropriate opportunity to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to accomplish additional 
development, and to afford the veteran due process of law.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified by the 
RO.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

